 

Exhibit 10.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEOGENOMICS, INC.

 

AMENDED AND RESTATED

 

EQUITY INCENTIVE PLAN

 

 

Amended and Restated Effective As Of:

October 15, 2015,

As approved by the Company’s stockholders on December 21, 2015

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

NEOGENOMICS, INC.

AMENDED AND RESTATED EQUITY INCENTIVE PLAN

 

Section 1.Purpose.  This NeoGenomics, Inc. Amended and Restated Equity Incentive
Plan (the “Plan”) is hereby established by NeoGenomics, Inc. a Nevada
corporation (the “Company”), which amends and restates the NeoGenomics, Inc.
Equity Incentive Plan, originally effective as of October 14, 2003, and as
subsequently amended, to foster and promote the long-term financial success of
the Company and its Subsidiaries and thereby increase stockholder value.  The
Plan provides for the Award of equity incentives to those employees, directors,
or officers of, or key advisers or consultants to, the Company or any of its
Subsidiaries who are responsible for or contribute to the management, growth or
success of the Company or any of its Subsidiaries.  The Plan, as amended and
restated herein, was approved by the Company’s Board of Directors on October 15,
2015 and by the Company’s stockholders on December 21, 2015.

Section 2.Definitions.  For purposes of this Plan, the following terms used
herein shall have the following meanings, unless a different meaning is clearly
required by the context.

2.1“Act” shall have the meaning provided in Section 13 of the Plan.

2.2“Award” shall have the meaning provided in Section 3 of the Plan

2.3“Board” means the Board of Directors of the Company.

2.4“Code” means the Internal Revenue Code of 1986, as amended.

2.5“Committee” shall have the meaning provided in Section 3 of the Plan.

2.6“Common Stock” means the common stock, $0.001 par value, of the Company.

2.7“Company” shall have the meaning provided in Section 1 of the Plan.

2.8“Deferred Stock Award” means an award of shares of Common Stock pursuant to
Section 10.

2.9“Disability” means (i) as it relates to the exercise of an Incentive Stock
Option after termination of employment, a disability within the meaning of
Section 22(e)(3) of the Code, and (ii) for all other purposes, shall have the
meaning given that term by the group disability insurance, if any, maintained by
the Company for its employees or otherwise shall mean the complete inability of
the Participant, with or without a reasonable accommodation, to perform his or
her duties with the Company or any Subsidiary on a full-time basis as a result
of physical or mental illness or personal injury he or she has incurred, as
determined by an independent physician selected with the approval of the Company
or any Subsidiary and the Participant.

2.10“Effective Date” shall have the meaning provided in Section 26 of the Plan.

2.11“Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.12“Fair Market Value” of the Common Stock means: (i) if the Common Stock is
listed on a national securities exchange or traded in the over‑the‑counter
market and sales prices are regularly reported for the Common Stock, the closing
or last price of the Common Stock on the trading day immediately preceding the
applicable date; (ii) if there are no reported sales of the Common Stock or if
sales prices are not regularly reported for the Common Stock for the day
referred to in clause (i), and if bid and asked prices for the Common Stock are
regularly reported, the mean between the bid and the asked price for the Common
Stock at the close of trading on the trading day immediately preceding the
applicable date; and (iii) if the Common Stock is neither listed on a national
securities exchange nor traded in the over‑the‑counter market, such value as the
Board, in good faith, shall determine (but in any event not less than fair
market value within the meaning of Section 409A of the Code, and any regulations
and other guidance thereunder).  For purposes of this definition, when
determining the Fair Market Value for the grant of an Award, “applicable date”
means the date of grant of the Award.

 

1

--------------------------------------------------------------------------------

 

2.13“Immediate Family” shall have the meaning provided in Section 20 of the
Plan. 

2.14“Incentive Stock Option” means a stock option granted under the Plan which
is an “incentive stock option” within the meaning of Section 422 of the Code.

2.15“Non-Qualified Stock Option” means a stock option which is not an Incentive
Stock Option.

2.16“Other Stock-Based Award” means awards (other than Stock Options, Stock
Appreciation Rights, Restricted Stock Awards, Stock Bonus Awards, and Deferred
Stock Awards) denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, shares of Common Stock and granted
pursuant to Section 11.

2.17“Outside Director” means a member of the Board who is not employed by the
Company or any Subsidiary.

2.18 “Parent Company” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of the
granting of the option or other award, each of the corporations other than the
Company owns stock possessing 50% or more of the combined voting power of all
classes of stock in one of the other corporations in the chain.

2.19 “Participant” shall mean any employee, director or officer of, or key
adviser or consultant to, the Company or any Subsidiary to whom an Award is
granted under the Plan.

2.20“Plan” shall have the meaning provided in Section 1 of the Plan.

2.21“Stock Appreciation Right” means an award made pursuant to Section 7.

2.22“Stock Bonus Award” means an award made pursuant to Section 9.

2.23“Stock Option” means any option to purchase shares of Common Stock granted
pursuant to Section 6.

2.24“Subsidiary” means:  (i) as it relates to Incentive Stock Options, any
corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company if, at the time of the granting of the Stock Option,
each of the corporations (other than the last corporation in the unbroken chain)
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain; and (ii) for all
other purposes, a company, domestic or foreign, of which not less than 50% of
the total voting power is held by the Company or by a Subsidiary, whether or not
such company now exists or is hereafter organized or acquired by the Company or
by a Subsidiary .

2.25“Transaction” shall have the meaning provided in Section 35 of the Plan.

Section 3.Administration.  The Plan shall be administered by the Compensation
Committee of the Board or such other committee as may be appointed by the Board
from time to time for the purpose of administering this Plan, and consisting of
two or more members of the Board, each of whom shall qualify as a “non-employee
director” within the meaning of Rule 16b-3 of the Exchange Act, an “outside
director” within the meaning of Section l62(m) of the Code and regulations
pursuant thereto, and an “independent director” as defined under the rules of
any stock exchange on which the Common Stock is regularly traded and in
accordance with rules promulgated by the Securities and Exchange Commission
under The Dodd-Frank Wall Street Reform and Consumer Protection Act.  For
purposes of the Plan, the Board acting in this capacity or the Compensation
Committee described in the preceding sentence shall be referred to as the
“Committee”.  The Committee shall have the power and authority to grant to
eligible persons pursuant to the terms of the Plan:  (i) Stock Options, (ii)
Stock Appreciation Rights, (iii) Restricted Stock Awards, (iv) Stock Bonus
Awards, (v) Deferred Stock Awards, (vi) Other Stock-Based Awards, or (vii) any
combination of the foregoing (collectively referred to as “Awards”).

 

2

--------------------------------------------------------------------------------

 

The Committee shall have authority in its discretion to interpret the provisions
of the Plan and to decide all questions of fact arising in its
application.  Except as otherwise expressly provided in the Plan, the Committee
shall have authority to select the persons to whom Awards shall be made under
the Plan; to determine whether and to what extent Awards shall be made under the
Plan; to determine the types of Award to be made and the amount, size, terms and
conditions of each such Award; to determine the time when the Awards shall be
granted; to determine whether, to what extent and under what circumstances
Common Stock and other amounts payable with respect to an Award under the Plan
shall be deferred either automatically or at the election of the Participant; to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall from time to time deem advisable; and to make all
other determinations necessary or advisable for the administration and
interpretation of the Plan. Notwithstanding anything in the Plan to the
contrary, in the event that the Committee determines that it is advisable to
grant Awards which shall not qualify for the exception for performance-based
compensation from the tax deductibility limitations of Section 162(m) of the
Code, the Committee may make such grants or Awards, or may amend the Plan to
provide for such grants or Awards, without satisfying the requirements of
Section 162(m) of the Code.

Notwithstanding anything in the Plan to the contrary, the Committee also shall
have authority in its sole discretion to vary the terms of the Plan to the
extent necessary to comply with foreign, federal, state or local law or to meet
the objectives of the Plan.  The Committee may, where appropriate, establish one
or more sub-plans for this purpose.

All decisions made by the Committee pursuant to the provisions of the Plan shall
be final and binding on all persons who participate in the Plan.

All expenses and liabilities incurred by the Committee in the administration and
interpretation of the Plan shall be borne by the Company.  The Committee may
employ attorneys, consultants, accountants or other persons in connection with
the administration and interpretation of the Plan.  The Company, and its
officers and directors, shall be entitled to rely upon the advice, opinions or
valuations of any such persons.  

The Committee intends that all Options granted under the Plan not be considered
to provide for the deferral of compensation under Section 409A of the Code and
that any other Award that does provide for such deferral of compensation shall
comply with the requirements of Section 409A of the Code and, accordingly, this
Plan shall be so administered and construed.  Further, the Committee may modify
the Plan and any Award to the extent necessary to fulfill this intent.

Section 4.Common Stock Subject to the Plan.

4.1Share Reserve.  Subject to adjustment as provided in Section 22, the maximum
aggregate number of shares of Common Stock reserved and available for issuance
under the Plan shall be 12,500,000 shares of Common Stock. All such shares of
Common Stock available for issuance under the Plan shall be available for
issuance as Incentive Stock Options.

4.2Source of Shares.  Such shares may consist in whole or in part of authorized
and unissued shares or treasury shares or any combination thereof as the
Committee may determine.  Except as otherwise provided herein, any shares
subject to an option or right granted or awarded under the Plan which for any
reason expires or is terminated unexercised, becomes unexercisable, or is
forfeited or otherwise terminated, surrendered or cancelled as to any shares, or
if any shares are not delivered because an Award under the Plan is settled in
cash or the shares are used to satisfy the applicable tax withholding
obligation, such shares shall not be deemed to have been delivered for purposes
of determining the maximum number of shares of Common Stock available for
issuance under the Plan and shall again become eligible for issuance under the
Plan.  If the exercise price of any Stock Option granted under the Plan is
satisfied by tendering shares of Common Stock to the Company (whether by actual
delivery or by attestation and whether or not such surrendered shares were
acquired pursuant to any Award granted under the Plan), only the number of
shares of Common Stock issued net of the shares of Common Stock tendered shall
be deemed delivered for purposes of determining the maximum number of shares of
Common Stock available for issuance under the Plan.  No Awards may be granted
following the termination or expiration of the Plan (in accordance with Section
23 of the Plan).

 

3

--------------------------------------------------------------------------------

 

4.3Code Section 162(m) Limitation.  The total number of shares of Common Stock
for which Stock Options and Stock Appreciation Rights may be granted to any
employee during any 12 month period shall not exceed 500,000 shares in the
aggregate (as adjusted pursuant to Section 22).  The total number of shares of
Common Stock for which Restricted Stock Awards, Deferred Stock Awards, Stock
Bonus Awards and Other Stock-Based Awards that are subject to the attainment of
performance criteria in order to protect against the loss of deductibility under
Section 162(m) of the Code may be granted to any employee during any twelve
month period shall not exceed 500,000 shares in the aggregate (as adjusted
pursuant to Section 22).  This Section 4.3 shall not become applicable until
such time as the Company becomes subject to the reporting obligations of Section
12 of the Exchange Act. 

Section 5.Eligibility to Receive Awards. An Award may be granted to any
employee, director, or officer of, or key adviser or consultant to, the Company
or any Subsidiary, who is responsible for or contributes to the management,
growth or success of the Company or any Subsidiary, provided that bona fide
services shall be rendered by consultants or advisers to the Company or its
Subsidiaries and, unless otherwise approved by the Committee, such services must
not be in connection with the offer and sale of securities in a capital-raising
transaction and must not directly or indirectly promote or maintain a market for
the Company’s securities.  Subject to the preceding sentence, the Committee
shall have the sole authority to select the persons to whom an Award is to be
granted hereunder and to determine what type of Award is to be granted to each
such person.  No person shall have any right to participate in the Plan.  Any
person selected by the Committee for participation during any one period will
not by virtue of such participation have the right to be selected as a
Participant for any other period.

Section 6.Stock Options.  A Stock Option may be an Incentive Stock Option or a
Non-Qualified Stock Option.  Only employees of the Company or any Parent Company
or Subsidiary of the Company are eligible to receive Incentive Stock
Options.  To the extent that any Stock Option does not qualify as an Incentive
Stock Option, it shall constitute a separate Non-Qualified Stock Option.  Stock
Options may be granted alone or in addition to other Awards granted under the
Plan.  The terms and conditions of each Stock Option granted under the Plan
shall be specified by the Committee, in its sole discretion, and shall be set
forth in a written Stock Option agreement between the Company and the
Participant in such form as the Committee shall approve from time to time or as
may be reasonably required in view of the terms and conditions approved by the
Committee from time to time.  No person shall have any rights under any Stock
Option granted under the Plan unless and until the Company and the person to
whom such Stock Option shall have been granted shall have executed and delivered
an agreement expressly granting the Stock Option to such person and containing
provisions setting forth the terms and conditions of the Stock Option.  The
terms and conditions of any Stock Option granted hereunder need not be identical
to those of any other Stock Option granted hereunder.  The Stock Option
agreements shall contain in substance the following terms and conditions and may
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem desirable.

6.1Type of Option.  Each Stock Option agreement shall designate the Stock Option
represented thereby as intended to be an Incentive Stock Option or a
Non-Qualified Stock Option, as the case may be.

6.2Option Price.  The Incentive Stock Option exercise price shall be fixed by
the Committee but shall in no event be less than 100% (or 110% in the case of an
employee referred to in Section 6.8(ii) below) of the Fair Market Value of the
shares of Common Stock subject to the Incentive Stock Option on the date the
Incentive Stock Option is granted.  The Non-Qualified Stock Option exercise
price shall be fixed by the Committee and may be equal to, subject to compliance
with Section 409A of the Code if applicable, more than or less than 100% of the
Fair Market Value of the shares of Common Stock subject to the Non-Qualified
Stock Option at the time the Stock Option is granted, but in no event less than
the par value of the Common Stock.

6.3Exercise Term.  Each Stock Option agreement shall state the period or periods
of time within which the Stock Option may be exercised, in whole or in part,
which shall be such period or periods of time as may be determined by the
Committee, provided that no Stock Option shall be exercisable after ten years
from the date of grant thereof (or, in the case of an Incentive Stock Option
granted to an employee referred to in Section 6.8(ii) below, such term shall in
no event exceed five years from the date on which such Incentive Stock Option is
granted).  The Committee shall have the power to permit an acceleration of
previously established exercise period or periods upon such circumstances and
subject to such terms and conditions as the Committee deems appropriate.

 

4

--------------------------------------------------------------------------------

 

6.4Payment for Shares.  A Stock Option shall be deemed to be exercised when
written notice of such exercise has been given to the Company in accordance with
the terms of the Stock Option agreement by the Participant entitled to exercise
the Stock Option and full payment for the shares of Common Stock with respect to
which the Stock Option is exercised has been received by the Company.  The
Committee, in its sole discretion, may permit all or part of the payment of the
exercise price to be made, to the extent permitted by applicable statutes and
regulations, either:  (i) in cash, by check or wire transfer, or (ii) in any
other form of legal consideration as provided for under the terms of the Stock
Option.  No shares of Common Stock shall be issued to any Participant upon
exercise of a Stock Option until the Company receives full payment therefor as
described above.  However, Participant shall have no rights as a stockholder
prior to such time at which certificates representing such Common Stock have
been delivered to the Participant.  No adjustment will be made for a dividend or
other right for which the record date is prior to the date on which the Common
Stock is issued, except as provided in Section 22 of the Plan.  Each exercise of
a Stock Option shall reduce, by an equal number, the total number of shares of
Common Stock that may thereafter be purchased under such Stock Option. 

6.5Rights upon Termination.  Except as otherwise set forth in the Participant’s
Stock Option agreement, in the event that a Participant’s service with the
Company or any Subsidiary, whether as an employee, officer, director, adviser or
consultant, terminates for any reason, other than due to the Participant’s death
or Disability, any rights of the Participant under any Stock Option shall
immediately terminate; provided, however, that the Participant (or any successor
or legal representative) shall have the right to exercise the Stock Option to
the extent that the Stock Option was exercisable at the time of termination,
until the earlier of (i) the date that is three months after the effective date
of such termination, or such other date as determined by the Committee in its
sole discretion, or (ii) the expiration of the term of the Stock Option.

Except as otherwise set forth in the Participant’s Stock Option agreement, in
the event that a Participant’s service terminates because such Participant dies
or suffers a Disability prior to the expiration of the Stock Option and without
the Participant’s having fully exercised the Stock Option, the Participant or
his or her successor or legal representative shall be fully vested in the Stock
Option and shall have the right to exercise the Stock Option within the next 12
months following such termination, or such other period as determined by the
Committee in its sole discretion, but not later than the expiration of the term
of the Stock Option.

6.6Exercise of Unvested Options.  The Stock Option agreement may, but need not,
include a provision whereby the Participant may elect at any time before the
Participant’s termination to exercise the Stock Option as to any part or all of
the shares of Common Stock subject to the Stock Option prior to the full vesting
of the Stock Option.  Without limiting the generality of the foregoing, the
Committee may provide that if the Stock Option is exercised prior to having
fully vested, shares issued upon such exercise shall remain subject to vesting
at the same rate as under the Stock Option so exercised and shall be subject to
a right, but not an obligation, of repurchase by the Company with respect to all
unvested Shares (including any securities issued with respect to such shares in
accordance with Section 22 of the Plan) or to any other restriction the
Committee determines to be appropriate.  For purposes of facilitating the
enforcement of any such right of repurchase, at the request of the Committee,
the Participant shall enter into joint escrow instructions with the Company and
deliver each certificate for his or her unvested shares of Common Stock with a
stock power, duly endorsed in blank.  The Company’s rights under this Section
6.6 shall be freely assignable, in whole or in part.

6.7This Section intentionally left blank.

6.8Special Incentive Stock Option Rules.  Notwithstanding the foregoing, in the
case of an Incentive Stock Option, each Stock Option agreement shall contain
such other terms, conditions and provisions as the Committee determines
necessary or desirable in order to qualify such Stock Option as an Incentive
Stock Option under the Code including, without limitation, the following:

(i)To the extent that the aggregate Fair Market Value (determined as of the time
the Stock Option is granted) of the Common Stock, with respect to which
Incentive Stock Options granted under this Plan (and all other plans of the
Company and its Subsidiaries and Parent Company) become exercisable for the
first time by any person in any calendar year, exceeds maximum annual limitation
described in Section 422(d) of the Code (which amount is $100,000 as of the
Effective Date), such Stock Options shall be treated as Non-Qualified Stock
Options.

 

5

--------------------------------------------------------------------------------

 

(ii)No Incentive Stock Option shall be granted to any employee if, at the time
the Incentive Stock Option is granted, the employee (by reason of the
attribution rules applicable under Section 424(d) of the Code) owns more than
10% of the combined voting power of all classes of stock of the Company or any
Parent Company or Subsidiary unless at the time such Incentive Stock Option is
granted the Stock Option exercise price is at least 110% of the Fair Market
Value (determined as of the time the Incentive Stock Option is granted) of the
shares of Common Stock subject to the Incentive Stock Option and such Incentive
Stock Option by its terms is not exercisable after the expiration of five years
from the date of grant.   

If an Incentive Stock Option is exercised after the expiration of the exercise
periods that apply for purposes of Section 422 of the Code, such Stock Option
shall thereafter be treated as a Non-Qualified Stock Option.

Section 7.Stock Appreciation Rights.  Stock Appreciation Rights entitle
Participants to increases in the Fair Market Value of shares of Common
Stock.  The terms and conditions of each Stock Appreciation Right granted under
the Plan shall be specified by the Committee, in its sole discretion, and shall
be set forth in a written agreement between the Company and the Participant in
such form as the Committee shall approve from time to time or as may be
reasonably required in view of the terms and conditions approved by the
Committee from time to time. The agreements shall contain in substance the
following terms and conditions and may contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable.

7.1Award.  Stock Appreciation Rights shall entitle the Participant, subject to
such terms and conditions determined by the Committee, to receive upon exercise
thereof an Award equal to all or a portion of the excess of:  (i) the Fair
Market Value of a specified number of shares of Common Stock at the time of
exercise over (ii) a specified price which shall not be less than 100% of the
Fair Market Value of the Common Stock at the time the right is granted.  Such
amount may be paid by the Company in cash, Common Stock (valued at its then Fair
Market Value) or any combination thereof, as the Committee may determine.  In
the event of the exercise of a Stock Appreciation Right that is fully or
partially settled in shares of Common Stock, the number of shares reserved for
issuance under this Plan shall be reduced by the number of shares issued upon
exercise of the Stock Appreciation Right.

7.2Term.  Each agreement shall state the period or periods of time within which
the Stock Appreciation Right may be exercised, in whole or in part, subject to
such terms and conditions prescribed for such purpose by the Committee, provided
that no Stock Appreciation Right shall be exercisable after ten years from the
date of grant thereof. The Committee shall have the power to permit an
acceleration of previously established exercise terms upon such circumstances
and subject to such terms and conditions as the Committee deems appropriate.

7.3Rights upon Termination. Except as otherwise set forth in the Participant’s
Stock Appreciation Rights agreement, in the event that a Participant’s service
with the Company or any Subsidiary, whether as an employee, officer, director,
adviser or consultant terminates for any reason, other than due to the
Participant’s death or Disability, any rights of the Participant under any Stock
Appreciation Right shall immediately terminate; provided, however, the
Participant (or any successor or legal representative) shall have the right to
exercise the Stock Appreciation Right to the extent that the Stock Appreciation
Right was exercisable at the time of termination, until the earlier of (i) the
date that is three months after the effective date of such termination, or such
other date as determined by the Committee in its sole discretion, or (ii) the
expiration of the term of the Stock Appreciation Right.

In the event that a Participant’s service terminates because such Participant
dies or suffers a Disability prior to the expiration of his or her Stock
Appreciation Right and without having fully exercised his or her Stock
Appreciation Right, the Participant or his or her successor or legal
representative shall be fully vested in the Stock Appreciation Right and shall
have the right to exercise any Stock Appreciation Right within the next 12
months following such event, or such other period as determined by the Committee
in its sole discretion, but not later than the expiration of the Stock
Appreciation Right.

Section 8.Restricted Stock Awards. Restricted Stock Awards shall consist of
shares of Common Stock restricted against transfer (“Restricted Stock”) and
subject to a substantial risk of forfeiture.  The terms and conditions of each
Restricted Stock Award granted under the Plan shall be specified by the
Committee, in its sole discretion, and shall be set forth in a written agreement
between the Company and the Participant in such form as the

 

6

--------------------------------------------------------------------------------

 

Committee shall approve from time to time or as may be reasonably required in
view of the terms and conditions approved by the Committee from time to
time.  The agreements shall contain in substance the following terms and
conditions and may contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable. 

8.1Vesting Period.  Restricted Stock Awards shall be subject to the restrictions
described in the preceding paragraph over such vesting period as the Committee
determines.  To the extent the Committee deems necessary or appropriate to
protect against loss of deductibility pursuant to Section 162(m) of the Code,
Restricted Stock Awards to any Participant may also be subject to certain
conditions with respect to attainment of one or more preestablished performance
objectives which shall relate to corporate, subsidiary, division, group or unit
performance in terms of growth in gross revenue, earnings per share or ratios of
earnings to equity or assets, net profits, stock price, market share, sales or
costs.  In order to take into account unforeseen events or changes in
circumstances, such objectives may be adjusted by the Committee in its sole
discretion; provided, to the extent the Committee deems it necessary or
appropriate to protect against loss of deductibility pursuant to Section 162(m)
of the Code, such objectives may only be adjusted by the Committee to the extent
permitted by Section 162(m) of the Code.

8.2Restriction upon Transfer.  Shares awarded, and the right to vote such shares
and to receive dividends thereon, may not be sold, assigned, transferred,
exchanged, pledged, hypothecated or otherwise encumbered, except as herein
provided or as provided in any agreement entered into between the Company and a
Participant in connection with the Plan, during the vesting period applicable to
such shares. Notwithstanding the foregoing, and except as otherwise provided in
the Plan, the Participant shall have all the other rights of a stockholder
including, but not limited to, the right to receive dividends and the right to
vote such shares, until such time as the Participant disposes of the shares or
forfeits the shares pursuant to the agreement relating to the Restricted Stock
Award.

8.3Certificates.  Any stock certificate issued in respect of shares awarded to a
Participant shall be registered in the name of the Participant and deposited
with the Company, or its designee, and shall bear the following legend:

“The shares of stock represented by this certificate are subject to the terms
and conditions contained in the NEOGENOMICS, Inc. AMENDED AND RESTATED Equity
Incentive Plan, as amended, and a Restricted Stock Award Agreement entered into
between the registered owner and NEOGENOMICS, INC. Release from such terms and
conditions shall be obtained only in accordance with the provisions of the Plan
and Agreement, a copy of each of which is on file in the office of the Secretary
of NEOGENOMICS, INC.”

Each Participant, as a condition of any Restricted Stock Award, shall have
delivered a stock power, endorsed in blank, relating to the Common Stock covered
by such Award.

Section 9.Stock Bonus Awards. Stock Bonus Awards shall consist of awards of
shares of Common Stock.  To the extent the Committee deems necessary or
appropriate to protect against the loss of deductibility pursuant to Section
162(m) of the Code, the Committee may, in its sole discretion, grant a Stock
Bonus Award based upon corporate, division, subsidiary, group or unit
performance in terms of growth in gross revenue, earnings per share or ratios of
earnings to equity or assets, net profits, stock price, market share, sales or
costs or, with respect to Participants not subject to Section 162(m) of the
Code, such other measures or standards determined by the Committee in its
discretion.  In order to take into account unforeseen events or changes in
circumstances, such performance objectives may be adjusted; provided, to the
extent the Committee deems it necessary or appropriate to protect against loss
of deductibility pursuant to Section 162(m) of the Code, such performance
objectives may only be adjusted by the Committee to the extent permitted by
Section 162(m) of the Code.

 

7

--------------------------------------------------------------------------------

 

The terms and conditions of each Stock Bonus Award granted under the Plan shall
be specified by the Committee, in its sole discretion, and shall be set forth in
a written agreement between the Company and the Participant in such form as the
Committee shall approve from time to time or as may be reasonably required in
view of the terms and conditions approved by the Committee from time to
time.  In addition to any applicable performance goals, shares of Common Stock
subject to a Stock Bonus Award may be:  (i) subject to additional restrictions
(including, without limitation, restrictions on transfer) or (ii) granted
directly to a person free of any restrictions, not inconsistent with the terms
of the Plan, as the Committee shall deem desirable.

Section 10.Deferred Stock Awards.  Deferred Stock Awards under the Plan shall
entitle Participants to future payments of shares of Common Stock (or, in the
discretion of the Committee, the cash value of a share of Common Stock) upon the
expiration of a specified period of time (“Deferral Period”) and upon the
satisfaction of certain conditions during the Deferral Period.  The terms and
conditions of each Deferred Stock Award granted under the Plan shall be
specified by the Committee, in its sole discretion, and shall be set forth in a
written agreement between the Company and the Participant in such form as the
Committee shall approve from time to time or as may be reasonably required in
view of the terms and conditions approved by the Committee from time to
time.  The agreements shall contain in substance the following terms and
conditions and may contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable.

10.1Vesting Period.  Upon the expiration of the Deferral Period (or the
Additional Deferral Period referred to in Section 10.2 below, where applicable)
with respect to each Deferred Stock Award and the satisfaction of any other
applicable limitations, terms or conditions, such Deferred Stock Award shall
become vested in accordance with the terms of the agreement relating to the
Deferred Stock Award.  To the extent the Committee deems necessary or
appropriate to protect against loss of deductibility pursuant to Section 162(m)
of the Code, Deferred Stock Awards to any Participant may also be subject to
certain conditions with respect to attainment of one or more pre-established
performance objectives which shall relate to corporate, subsidiary, division,
group or unit performance in terms of growth in gross revenue, earnings per
share or ratios of earnings to equity or assets, net profits, stock price,
market share, sales or costs.  In order to take into account unforeseen events
or changes in circumstances, such performance objectives may be adjusted by the
Committee in its sole discretion; provided, to the extent the Committee deems it
necessary or appropriate to protect against loss of deductibility pursuant to
Section 162(m) of the Code, such performance objectives may only be adjusted by
the Committee to the extent permitted by Section 162(m) of the Code.  The
Participant shall not be a stockholder with respect to any shares subject to a
Deferred Stock Award until such shares vest and are issued to the Participant in
accordance with the terms of the Deferred Stock Award agreement.

10.2Additional Deferral Period.  A Participant may request to defer (and, based
thereon, the Committee may at any time defer) the receipt of all or any part of
a Deferred Stock Award for an additional specified period or until a specified
event (“Additional Deferral Period”).  Except as otherwise agreed to by the
Committee, the terms of any such additional deferral request shall be subject to
the requirements of Section 409A of the Code and the regulations thereunder.

Section 11.Other Stock-Based Awards.  Other Stock-Based Awards may be awarded,
subject to limitations under applicable law and this Plan, that are denominated
or payable in, valued in whole or in part by reference to, or otherwise based
on, or related to, shares of Common Stock, as deemed by the Committee to be
consistent with the purposes of the Plan.  Other Stock-Based Awards may be
awarded either alone or in addition to or in tandem with any other Awards under
the Plan or any other plan of the Company.  The terms and conditions of each
Other Stock-Based Award granted under the Plan shall be specified by the
Committee, in its sole discretion, and shall be set forth in a written agreement
between the Company and the Participant in such form as the Committee shall
approve from time to time or as may be reasonably required in view of the terms
and conditions approved by the Committee from time to time.

To the extent the Committee deems it necessary or appropriate to protect against
loss of deductibility pursuant to Section 162(m) of the Code, Other Stock-Based
Awards to any Participant may also be subject to certain conditions with respect
to attainment of one or more pre-established performance objectives which shall
relate to corporate, subsidiary, division, group or unit performance in terms of
growth in gross revenue, earnings per share or ratio of earnings to equity or
assets, net profits, stock price, market share, sales or costs.  In order to
take into account unforeseen events or changes in circumstances, such
performance objectives may be adjusted; provided, to

 

8

--------------------------------------------------------------------------------

 

the extent the Committee deems it necessary or appropriate to protect against
loss of deductibility pursuant to Section 162(m) of the Code, such performance
objectives may only be adjusted by the Committee to the extent permitted by
Section 162(m) of the Code.

Section 12.Loans. The Committee may, subject to the Sarbanes-Oxley Act of 2002
and otherwise in its sole discretion and to further the purpose of the Plan,
provide for loans to persons in connection with all or any part of an Award
under the Plan.  Any loan made pursuant to this Section 12 shall be evidenced by
a loan agreement, promissory note or other instrument in such form and which
shall contain such terms and conditions (including without limitation,
provisions for interest, payment, schedules, collateral, forgiveness,
acceleration of such loans or parts thereof or acceleration in the event of
termination) as the Committee shall prescribe from time to
time.  Notwithstanding the foregoing, each loan shall comply with all applicable
laws, regulations and rules of any governmental agency having jurisdiction.

Section 13.Securities Law Requirements. No shares of Common Stock shall be
issued upon the exercise or payment of any Award unless and until:

(i)The shares of Common Stock underlying the Award have been registered under
the Securities Act of 1933, as amended (the “Act”), or the Company has
determined that an exemption from the registration requirements under the Act is
available or the registration requirements of the Act do not apply to such
exercise or payment;

(ii)The Company has determined that all applicable listing requirements of any
stock exchange or quotation system on which the shares of Common Stock are
listed have been satisfied; and

(iii)The Company has determined that any other applicable provision of state or
Federal law, including without limitation applicable state securities laws, has
been satisfied.

Section 14.Representations of Participant; Legends.  Regardless of whether the
offering and sale of shares of Common Stock has been registered under the Act or
has been registered or qualified under the securities laws of any state, the
Company may impose restrictions upon the sale, pledge, or other transfer of such
shares, including the placement of appropriate legends on stock certificates,
if, in the judgment of the Company and its counsel, such restrictions are
necessary or desirable in order to achieve compliance with the provisions of the
Act, the securities laws of any state, or any other law.  As a condition to the
Participant’s receipt of shares, the Company may require the Participant to
represent that such shares are being acquired for investment, and not with a
view to the sale or distribution thereof, except in compliance with the Act, and
to make such other representations as are deemed necessary or appropriate by the
Company and its counsel.  Stock certificates evidencing shares acquired pursuant
to an unregistered transaction to which the Act applies shall bear a restrictive
legend substantially in the following form and such other restrictive legends as
are required or deemed advisable under the Plan or the provisions of any
applicable law:

“The shares represented by this certificate have not been registered under the
Securities Act of 1993, as amended (the “Act”), or qualified under the
securities laws of any state.  These shares have been acquired for investment
and not with a view to or for sale in connection with any distribution thereof,
and may not be sold, mortgaged, pledged, hypothecated or otherwise transferred
without an effective registration under the Act and qualification under any
applicable state securities laws, or without an opinion of counsel acceptable to
the Company and its counsel that such registration or qualification is not
required.”

Any determination by the Company and its counsel in connection with any of the
matters set forth in this Section 14 shall be conclusive and binding on all
persons.

 

9

--------------------------------------------------------------------------------

 

The Company may, but shall not be obligated to, register or qualify the sale of
shares under the Act or any other applicable law.

Section 15.Single or Multiple Agreements. Multiple forms of Awards or
combinations thereof may be evidenced by a single agreement or multiple
agreements, as determined by the Committee.

Section 16.Rights of a Stockholder. The recipient of any Award under the Plan,
unless otherwise expressly provided by the Plan, shall have no rights as a
stockholder with respect thereto unless and until shares of Common Stock are
issued to him.

Section 17.No Right to Continue Employment or Service.  Nothing in the Plan or
any instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company, Parent Company or any
Subsidiary in the capacity in effect at the time the Award was granted or shall
affect the right of the Company, Parent Company or any Subsidiary to terminate
(i) the employment of an employee with or without notice and with or without
cause, (ii) the service of a consultant or adviser pursuant to the terms of such
consultant’s or adviser’s agreement with the Company, Parent Company or any
Subsidiary, if any or (iii) the service of a director pursuant to the Bylaws of
the Company, Parent Company or any Subsidiary and any applicable provisions of
the corporate law of the state in which the Company, Parent Company or any
Subsidiary is incorporated, as the case may be.

Section 18.Withholding.  The Company’s obligations hereunder in connection with
any Award shall be subject to applicable foreign, federal, state and local
withholding tax requirements.  Foreign, federal, state and local withholding tax
due under the terms of the Plan may be paid in cash or shares of Common Stock
(either through the surrender of already-owned shares of Common Stock that the
Participant has held for the period required to avoid a charge to the Company’s
reported earnings or the withholding of shares of Common Stock otherwise
issuable upon the exercise or payment of such Award) having a Fair Market Value
equal to the required withholding and upon such other terms and conditions as
the Committee shall determine; provided, however, the Committee, in its sole
discretion, may require that such taxes be paid in cash; and provided, further,
any election by a Participant subject to Section 16 of the Exchange Act to pay
his or her withholding tax in shares of Common Stock shall be subject to and
must comply with the rules promulgated under Section 16 of the Exchange Act.

Section 19.Indemnification.  No member of the Board or the Committee, nor any
officer or employee of the Company or a Subsidiary or Parent Company acting on
behalf of the Board or the Committee, shall be personally liable for any action,
determination or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company or any Subsidiary or Parent Company acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company in respect of any such action, determination or interpretation.

Section 20.Non-Assignability. No right or benefit hereunder shall in any manner
be subject to the debts, contracts, liabilities or torts of the person entitled
to such right or benefit.  No Award under the Plan shall be assignable or
transferable by the Participant except by will, by the laws of descent and
distribution and by such other means as the Committee may approve from time to
time, and all Awards shall be exercisable, during the Participant’s lifetime,
only by the Participant.

However, the Participant, with the approval of the Committee, may transfer a
Non-Qualified Stock Option for no consideration to or for the benefit of the
Participant’s Immediate Family (including, without limitation, to a trust for
the benefit of the Participant’s Immediate Family or to a partnership or limited
liability company for one or more members of the Participant’s Immediate
Family), subject to such limits as the Committee may establish, and the
transferee shall remain subject to all the terms and conditions applicable to
the Non-Qualified Stock Option prior to such transfer.  The foregoing right to
transfer a Non-Qualified Stock Option shall apply to the right to consent to
amendments to the Stock Option agreement and, in the discretion of the
Committee, shall also apply to the right to transfer ancillary rights associated
with the Non-Qualified Stock Option.  The term “Immediate Family” shall mean the
Participant’s spouse, parents, children, stepchildren, adoptive relationships,
sisters, brothers and grandchildren (and, for this purpose, shall also include
the Participant).

 

10

--------------------------------------------------------------------------------

 

At the request of the Participant and subject to the approval of the Committee,
Common Stock purchased upon exercise of a Non-Qualified Stock Option may be
issued or transferred into the name of the Participant and his or her spouse
jointly with rights of survivorship.

Except as set forth above or in a Stock Option agreement, any attempted
assignment, sale, transfer, pledge, mortgage, encumbrance, hypothecation, or
other disposition of an Award under the Plan contrary to the provisions hereof,
or the levy of any execution, attachment, or similar process upon an Award under
the Plan shall be null and void and without effect.

Section 21.Nonuniform Determinations. The Committee’s determinations under the
Plan (including without limitation determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the agreements evidencing same, and the establishment of values
and performance targets) need not be uniform and may be made by it selectively
among persons who receive, or are eligible to receive, Awards under the Plan,
whether or not such persons are similarly situated.

Section 22.Adjustments. In the event of any change in the outstanding shares of
Common Stock, without the receipt of consideration by the Company, by reason of
a stock dividend, stock split, reverse stock split or distribution,
recapitalization, merger, reorganization, reclassification, consolidation,
split-up, spin-off, combination of shares, exchange of shares or other change in
corporate structure affecting the Common Stock and not involving the receipt of
consideration by the Company, the Committee shall make appropriate and equitable
adjustments in (a) the aggregate number of shares of Common Stock (i) available
for issuance under the Plan, (ii) for which grants or Awards may be made to any
Participant or to any group of Participants (e.g., Outside  Directors), (iii)
which are available for issuance under Incentive Stock Options, (iv) covered by
outstanding unexercised Awards and grants denominated in shares or units of
Common Stock, (b) the exercise or other applicable price related to outstanding
Awards or grants and (c) the appropriate Fair Market Value and other price
determinations relevant to outstanding Awards or grants and shall make such
other adjustments as may be appropriate under the circumstances; provided, that
the number of shares subject to any Award or grant always shall be a whole
number.

Section 23.Termination and Amendment; Expiration. The Board may terminate or
amend the Plan or any portion thereof at any time and the Committee may amend
the Plan to the extent provided in Section 3, without approval of the
stockholders of the Company, unless stockholder approval is required by
applicable stock exchange or NASDAQ or other quotation system rules, applicable
Code provisions, or other applicable laws or regulations. Unless earlier
terminated by the Board in accordance with this Section 23, the Plan will expire
on the tenth anniversary of the Effective Date.

Notwithstanding any provision herein to the contrary, the repricing of Stock
Options or Stock Appreciation Rights is prohibited without prior approval of the
Company’s stockholders.  For this purpose, a “repricing” means any of the
following (or any other action that has the same effect as any of the
following): (i) changing the terms of a Stock Option or Stock Appreciation Right
to lower its exercise price; (ii) any other action that is treated as a
“repricing” under generally accepted accounting principles; and (iii)
repurchasing for cash or canceling a Stock Option or Stock Appreciation Right at
a time when its exercise price is greater than the Fair Market Value of the
underlying shares in exchange for another Award, unless the cancellation and
exchange occurs in connection with a change in capitalization or similar change
under Section 22.  A cancellation and exchange under clause (iii) would be
considered a “repricing” regardless of whether it is treated as a “repricing”
under generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Participant.

Section 24.Severability. If any provision of the Plan is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, and the Plan shall be reformed,
construed and enforced in such jurisdiction so as to best give effect to the
intent of the Company under the Plan.

Section 25.Effect on Other Plans.  Participation in this Plan shall not affect
an employee’s eligibility to participate in any other benefit or incentive plan
of the Company or any Subsidiary and any Awards made pursuant to this Plan shall
not be used in determining the benefits provided under any other plan of the
Company or any Subsidiary unless specifically provided.

 

11

--------------------------------------------------------------------------------

 

Section 26.Effective Date of the Plan.  This Plan, as amended and restated
herein, is effective as of October 15, 2015 (the “Effective Date”), subject to
approval of the stockholders of the Company to the extent required by applicable
Code provisions or other applicable law. 

Section 27.Governing Law.  This Plan and all agreements executed in connection
with the Plan shall be governed by, and construed in accordance with, the laws
of the State of Nevada, without regard to its conflicts of law doctrine.  

Section 28.Gender and Number.  Words denoting the masculine gender shall include
the feminine gender, and words denoting the feminine gender shall include the
masculine gender.  Words in the plural shall include the singular, and the
singular shall include the plural.

Section 29.Acceleration of Exercisability and Vesting.  The Committee shall have
the power to accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.

Section 30.Modification of Awards.  Within the limitations of the Plan and
subject to Sections 22 and 35, the Committee may modify outstanding Awards or
accept the cancellation of outstanding Awards for the granting of new Awards in
substitution therefor.  Notwithstanding the preceding sentence, except for any
adjustment described in Section 22 or 35, no modification of an Award shall,
without the consent of the Participant, alter or impair any rights or
obligations under any Award previously granted under the Plan in any material
adverse way without the affected Participant’s consent.  For purposes of the
preceding sentence, any modification to any of the following terms or conditions
of an outstanding unexercised Award or grant shall be deemed to be a material
modification: (i) the number of shares of Common Stock covered by such Award or
grant, (ii) the exercise or other applicable price or Fair Market Value
determination related to such Award or grant, (iii) the period of time within
which the Award or grant vests and is exercisable and the terms and conditions
of such vesting and exercise, (iv) the type of Award, and (v) the restrictions
on transferability of the Award or grant and of any shares of Common Stock
issued in connection with such Award or grant (including the Company’s right of
repurchase, if any).

Section 31.No Strict Construction.  No rule of strict construction shall be
applied against the Company, the Committee, or any other person in the
interpretation of any of the terms of the Plan, any agreement executed in
connection with the Plan, any Award granted under the Plan, or any rule,
regulation or procedure established by the Committee.

Section 32.Successors.  This Plan is binding on and will inure to the benefit of
any successor to the Company, whether by way of merger, consolidation, purchase,
or otherwise.

Section 33.Plan Provisions Control.  The terms of the Plan govern all Awards
granted under the Plan, and in no event will the Committee have the power to
grant any Award under the Plan which is contrary to any of the provisions of the
Plan.  In the event any provision of any Award granted under the Plan shall
conflict with any term in the Plan, the term in the Plan shall control.

Section 34.Headings.  The headings used in the Plan are for convenience only, do
not constitute a part of the Plan, and shall not be deemed to limit,
characterize, or affect in any way any provisions of the Plan, and all
provisions of the Plan shall be construed as if no captions had been used in the
Plan.

Section 35.Merger or Asset Sale.  Upon the effectiveness of (i) a merger,
reorganization or consolidation between the Company and another person or entity
(other than a holding company or a Subsidiary or Parent Company) as a result of
which the holders of the Company’s outstanding voting stock immediately prior to
the transaction hold less than a majority of the outstanding voting stock of the
surviving entity immediately after the transaction,  or (ii) the sale of all or
substantially all of the assets of the Company to an unrelated person or entity
(in each case, a “Transaction”), unless provision is made in connection with,
and by the parties subject to, the Transaction for (x) the assumption of all
outstanding Awards, or (y) the substitution of such Awards with new Awards of
the successor entity or parent thereof, with appropriate and equitable
adjustment as to the number and

 

12

--------------------------------------------------------------------------------

 

kind of shares and, if appropriate, the per share exercise prices, or (z) the
equitable settlement of such Awards in cash or cash equivalents (i.e., “cash
out” provision), this Plan and all outstanding Awards granted hereunder, except
with respect to specific Awards as the Committee otherwise determines, shall
terminate.  In the event of such termination, and to the extent applicable, each
Participant shall be permitted to exercise prior to the anticipated effective
date of the Transaction all outstanding Awards held by such Participant which
are then vested and exercisable; provided, however, that the Participant may,
but will not be required to, condition such exercise upon the effectiveness of
the Transaction.  In the Board’s sole discretion, the vesting and exercisability
of all, or a specified portion of, outstanding Awards may be accelerated. 

Section 36.Compliance with Section 409A.  The Plan and Awards made under the
Plan are intended to comply with, or be exempt from, the requirements of Section
409A of the Code, and the Plan and any Award agreements shall be interpreted in
a manner consistent with such intent.  In addition, and notwithstanding any
provision of the Plan to the contrary, the Company reserves the right to amend
the Plan or any Award granted under the Plan, by action of the Committee,
without the consent of any affected Participant, to the extent deemed necessary
or appropriate for purposes of maintaining compliance with Section 409A of the
Code and the regulations promulgated thereunder.  All Awards granted under the
Plan that constitute “non-qualified deferred compensation” pursuant to Section
409A of the Code (each, a “Section 409A Covered Award”) shall be paid in a
manner intended to comply with Section 409A of the Code.  In no event whatsoever
shall the Company be liable for any additional tax, interest or penalties that
may be imposed on a Participant by Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code or this Section
36.  Notwithstanding anything in the Plan or in an Award agreement to the
contrary, the following provisions shall apply to Section 409A Covered Awards:

(i)A termination of service shall not be deemed to have occurred for purposes of
any provision of a Section 409A Covered Award providing for payment upon or
following a termination of the Participant’s service unless such termination is
also a “Separation from Service” within the meaning of Section 409A of the Code
and, for purposes of any such provision of a Section 409A Covered Award,
references to a “termination,” “termination of employment” or like terms shall
mean Separation from Service.  Notwithstanding any provision to the contrary in
the Plan or Award agreement, if the Participant is deemed on the date of the
Participant’s termination of service to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code, then with regard
to any payment under a Section 409A Covered Award, to the extent required to be
delayed in compliance with Section 409A(a)(2)(B) of the Code, such payment shall
not be made prior to the earlier of (x) the expiration of the six (6)-month
period measured from the date of the Participant’s Separation from Service, and
(y) the date of the Participant’s death.  

(ii)Whenever a payment under a Section 409A Covered Award specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

(iii)If under the Section 409A Covered Award an amount is to be paid in two or
more installments, for purposes of Section 409A of the Code, each installment
shall be treated as a separate payment.

Section 37.Recovery of Compensation in Connection with Financial
Restatement.  Notwithstanding any other provision of this Plan or any applicable
Award agreement to the contrary, if the Board determines that the Company is
required to restate its financial statements due to material noncompliance with
any financial reporting requirement under the law, whether such noncompliance is
the result of misconduct or other circumstances, a Participant shall be required
to reimburse the Company for any amounts earned or payable with respect to an
Award to the extent required by and otherwise in accordance with applicable law
and any Company policies adopted or implemented by the Board or Committee from
time to time.

 

 

13